Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 1 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 2 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 3 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 4 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 5 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 6 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 7 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 8 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 9 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 10 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 11 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 12 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 13 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 14 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 15 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 16 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 17 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 18 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 19 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 20 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 21 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 22 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 23 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 24 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 25 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 26 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 27 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 28 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 29 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 30 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 31 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 32 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 33 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 34 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 35 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 36 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 37 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 38 of 39
Case 19-80806-TLS   Doc 9-1    Filed 06/05/19 Entered 06/05/19 09:45:42   Desc Loan
                              Documents Page 39 of 39
